Title: From Thomas Jefferson to John Langdon, 22 December 1803
From: Jefferson, Thomas
To: Langdon, John


               
                  My dear Sir
                     
                  Washington Dec. 22. 03.
               
               The inclosed commission was made out immediately on the reciept of your recommendation as it’s date will shew: but as I wished to accompany it with a line to you, it has laid by me ever since waiting a moment of leisure to drop you one. in the mean time the law is repealed: but this commission will still do for existing cases. 
               I have the happiness to assure you that we shall recieve Louisiana without opposition, or rather that we have recieved it, as we know that our troops embarked from Natchez the 1st. & 2d. inst. and would arrive at N. Orleans on the 7th. where possession would be instantly delivered according to arrangements agreed to between Genl. Wilkinson & the French prefect. this matter quietly finished, & peace made with the emperor of Marocco dictated by ourselves, leaves nothing in our horison but the little speck of Tripoli, where the substitution of Preble for Morris will probably soon enforce peace also. from both the contending powers of Europe we have equal proofs of friendship; but most especially Gr. Britain. we shall therefore I hope be able to maintain an impartial & honourable neutrality. at home we learn from all quarters that these measures have brought over to us nearly the whole of our candid opponents, except in three of the New England states, & in Delaware. these we trust will in time be convinced also. this, my friend, is a rapid view of our affairs, and is as much as incessant interruption & business will permit me to put on paper. Accept my affectionate salutations and assurances of constant esteem.
               
                  Th: Jefferson
               
            